ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-190, concluding that HARRY J. LEVIN of TOMS RIVER, who was admitted to the bar of this State in 1983, should be censured for violating RPC 1.4(b)(failure to keep a client *525reasonably informed about the status of a matter), RPC 1.5(b) (failure to set forth in writing the basis or rate of the fee), former RPC 1.7(a)(1) and (b) (conflict of interest), former RPC 1.8(a)(im-proper business transaction with a client), RPC 3.3(a)(1) (false statement of material fact to a tribunal), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that HARRY J. LEVIN is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative cost and actual expenses incurred in the prosecution of this matter, as provided in Rule 3:20-17.